Exhibit LEXICON PHARMACEUTICALS REPORTS 2 AND FULL YEAR FINANCIAL RESULTS Company Advancing Four Drug Candidates in Human Clinical Trials The Woodlands, Texas, March 6, 2008 – Lexicon Pharmaceuticals, Inc. (Nasdaq:LXRX), a biopharmaceutical company focused on discovering and developing breakthrough treatments for human disease, today updated its drug development progress and reported financial results for the three months and year ended December31, “Our team has made significant progress in our 10TO10 program, an initiative to advance 10 drug candidates into human clinical trials by the end of 2010.We now have four drug candidates in human clinical testing as a result of the productivity of our drug discovery and development engine through 2007,” said Dr. Arthur T. Sands, president and chief executive officer of Lexicon.“Lexicon is poised for its next phase of growth.With a robust pipeline of drug candidates, significant collaborations established and a strong financial foundation, we look forward to significant progress in 2008.” Highlights of the Year Clinical Achievements § Lexicon advanced LX6171 into a Phase 2 clinical trial. LX6171 is the company’s oral drug candidate for the treatment of cognitive disorders.The initial stage of the Phase 2 trial assessed the bioavailability of a new oral-suspension formulation.A second stage evaluating safety, tolerability and cognitive effects in elderly subjects with age-associated memory impairment (AAMI) is presently underway.In Phase 1 clinical trials, LX6171 was well tolerated at all dose levels and showed good systemic exposure. § Lexicon completed Phase 1a and initial Phase 1b clinical studies of LX1031, the company’s oral drug candidate for the treatment of irritable bowel syndrome (IBS).In Phase 1 clinical trials completed to date, LX1031 was well tolerated at all dose levels studied.Lexicon is conducting an additional Phase1b dose escalation study to explore additional dosage parameters. § Lexicon initiated a Phase 1 clinical trial of LX2931, the company’s oral drug candidate for rheumatoid arthritis and other autoimmune conditions.The initial Phase 1 clinical trial of LX2931 is a double-blind, randomized, placebo-controlled, ascending single-dose study in healthy volunteers. § Lexicon filed an investigational new drug (IND) application with the U.S. Food and Drug Administration (FDA) for LX1032, an oral drug candidate for managing gastrointestinal symptoms associated with carcinoid syndrome.The initial Phase 1 clinical trial of LX1032, for which dosing commenced in February 2008, is a double-blind, randomized, placebo-controlled, ascending single-dose study in healthy volunteers. Business & Financial Accomplishments § Lexicon announced the launch of its 10TO10 program, an initiative to advance 10 drug candidates into human clinical trials by the end of 2010, and changed its name to Lexicon Pharmaceuticals, Inc., reflecting its progression into drug development. § Invus, L.P. made an initial investment of $205 million in Lexicon common stock to help fund the company’s transition into an integrated biopharmaceutical company.The agreement with Invus provides for possible future financings under which Lexicon stockholders, including Invus, may invest an additional $345million over the next several years. § Lexicon entered into a $60 million product development collaboration with Symphony Capital Partners, L.P. and its co-investors.Under the terms of the transaction, Symphony Icon, Inc., a new company, was established to fund and accelerate the clinical development of three of Lexicon’s leading 10TO10 drug candidates LX6171, LX1031 and LX1032. Additions to Leadership § Tamar Howson, formerly of Bristol-Myers Squibb Co., was appointed executive vice president of business development, responsible for leading the company’s pharmaceutical partnering and licensing efforts.During her tenure at Bristol-Myers Squibb, she served as senior vice president of corporate and business development, responsible for leading the company’s efforts in external alliances, licensing and acquisitions, and a member of the executive committee from 2001 to § Raymond Debbane, president and chief executive officer of The Invus Group, and Christopher Sobecki and Philippe Amouyal, both managing directors of The Invus Group, joined the Lexicon board of directors. § Kathleen Wiltsey, a former vice president of Amgen, Inc., and Judith L. Swain, M.D., currently executive director of the Singapore Institute for Clinical Sciences within the Singapore Agency for Science, Technology, and Research (A*STAR) and the Lien Chow Professor of Medicine at the National University of Singapore, were elected to the company’s board as independent directors. Financial Results “Lexicon is in a uniquely strong position to advance its exciting pipeline of novel drug candidates, having raised $265 million through two strategic financings last year,” said Julia P. Gregory, Lexicon’s executive vice president and chief financial officer. Revenues:Lexicon’s revenues for the three months ended December 31, 2007 decreased 14 percent to $13.8 million from $16.1 million for the corresponding period in 2006.The decrease was primarily attributable to reduced revenue under Lexicon’s neuroscience alliance with Bristol-Myers Squibb resulting from the conclusion of the revenue recognition period for the upfront payment Lexicon received under the alliance and the biotherapeutic alliance with N.V.
